DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 9–14 and 22–25 are rejected under 35 U.S.C. 103 as being unpatentable over Humbert, Jr. et al., US 4,129,429 (“Humbert”) in view of Kahlbaugh et al., US 2006/0096263 (“Kahlbaugh”) or Chi et al., US 2009/0064648 (“Chi”) and optionally in view of Waibel, US 2008/0196368 (“Waibel”) and/or Osendorf et al., US 2010/0037570 (“Osendorf”).

Claim 21
Claim Interpretation
Claim 21 describes a filter.  The filter has a plurality of subassemblies.  Each subassembly comprises a first pleat pack and a second pleat pack.  The first and second pleat packs each comprises a “porous polymeric membrane.”  Additionally, each subassembly also includes “a first end cap” and “a second end cap.”  The first end cap has:
“a first opening connected to an inlet port configured to receive a liquid and first fluid flow passage structured for directing the liquid from the inlet port.”

The second end cap has:
“a second opening connected to an outlet port and a second flow passage in the second end cap structured for directing the liquid to the outlet port”

The term “porous polymeric membrane” is interpreted as a porous structure that contains at least some polymeric material, which can be, but is not necessarily, manufactured from a non-woven material.  This interpretation is reasonable in light of the disclosure, as it teaches that the membrane can be a porous material, used for particle removal, which can be manufactured by melt blowing or electrospinning.  Spec. dated Apr. 07, 2017 (“Spec.”) [0046], [0048].  
The term “end cap” is interpreted as a structure that covers one end of a filter assembly, and which may comprise openings to allow fluid communication with the interior of the filter.  This interpretation is reasonable in light of the disclosure, because Fig. 1 shows end caps 130 covering either end of the filter 100 while providing ports 112, 
Additionally, the “liquid,” is not a positively recited elements of the claim, because it is material worked upon the apparatus rather than a structural feature of the device.  See MPEP 2115.  Therefore, the prior art will correspond to the claimed filter even if it lacks this feature.
Furthermore, the limitations describing—the inlet port “configured to receive a liquid and first fluid flow passage structured for directing the liquid from the inlet port” and the second flow passage “structured for directing the liquid to the outlet port”— describe the manner of operating the device rather than its structure.  The manner of operating a device does not differentiate an apparatus claim from the prior art.  MPEP 2114(II).  Therefore, the prior art can correspond to the claimed device, even if it fails to teach that it operates in the claimed manner.  
Claim Mapping
Regarding claim 22, Humbert discloses:
A filter (filter assembly, fig. 1, pt. 10, col. 2, ll. 19–24), comprising:
a body (housing, fig. 1, pt. 11, col. 2, ll. 19–24) having a plurality of cavities (the cavity holding filters, fig. 2, pt. F and the plenum chamber, fig. 2, pt. 19, col. 2, ll. 19–39), the body having a non-cylindrical shape (as the housing 11 is rectangular, as seen in fig. 1) defined by side walls (walls, fig. 1, pts. 12, 13, 14, 15, col. 2, ll. 19–24); and
a plurality of subassemblies (filter elements, fig. 2, pts. 29, 30, col. 2, ll. 49–55), each subassembly of the plurality of subassemblies structured and dimensioned to fit inside a cavity of the plurality of cavities (as seen in fig. 2), each subassembly of the plurality of subassemblies having:
a plurality of pleat covers (perforated sheets, fig. 1, pts. 32, 33, col. 2, ll. 49–55) defining a first side channel (top inlet space, fig. 2, pt. I, col. 3,ll. 44–48 or top outlet space, fig. 2, pt. O, col. 3, ll. 44–48), a first region (the region holding the top filter element, fig. 2, pt. 29, col. 2, ll. 49–55 or the region holding the top filter element, fig. 2, pt. 30, col. 2, ll. 49–55), a center channel (top outlet space, fig. 2, pt. O, col. 3, ll. 44–48 or the second inlet space, fig. 2, pt. I, from the top, col. 2, ll. 44–48), a second region (the region that holds the top filter element, fig. 2, pt. 30, col. 2, ll. 49–55 or the region that holds the middle filter element 29), and a second side channel in the cavity (the inlet space I below the top filter element 30 or the middle outlet space O), each pleat cover of the plurality of pleat covers having openings (the perforations in perforated sheets 32, 33, col. 2, ll. 49–55), wherein the first region is located between the first side channel and the center channel (as the region holding the top filter element 29 is located between the top inlet space I and the top outlet space O, as seen in fig. 2 or as the top filter element 30 is located between the top outlet space O and the second inlet space I from the top, as seen in fig. 2) and wherein the second region is located between the center channel and the second side channel (as the region holding the top filter element 30 is located between the top outlet space O and the inlet space I below the top filter element 30 or as the middle filter element 29 is located between the second inlet space I from the top and the middle outlet space O, as seen in fig. 2): and
a plurality of pleat packs (the pleated filter material 31 within each filter elements 29, 30, col. 2, ll. 49–63) comprising a first pleat pack positioned in the first region (the pleated filter material 31 in the top filter element 29, as seen in fig. 2 or the pleated filter material 31 in the top filter element 30, as seen in fig. 2) and a second pleat pack 
the first pleat pack comprises a first pleated porous membrane (the porous material used to construct the pleated filter material 31, col. 2, ll. 49–59),
the second pleat pack comprises a second pleated porous membrane (the porous material used to construct the pleated filter material 31, col. 2, ll. 49–59), and
a first end cap is bonded to the body at a first end of the body (flange, fig. 1, pt. 16, col. 2, ll. 25–28) and a second end cap bonded to the body at a second end of the body (outlet plenum chamber, fig. 1, pt. 19, col. 2, ll. 31–34), wherein
the first end cap has a first opening (opening, fig. 1, pt. 17, that is defined by flange 16, col. 2, ll. 25–28) connected to an inlet port configured to receive a fluid (the ductwork upstream of inlet opening 17) and a first fluid flow passage defined in the first end cap structured for directing the fluid from the inlet port (the flow passage seen by the fluid flow arrows in figs. 1 and 2), and
the second end cap has a second opening (outlet opening, fig. 2, pt. 22, col. 2, ll. 31–34) connected to an outlet port (the port that surrounds this opening, as seen in fig. 2) and a second flow passage in the second end cap structured for directing the fluid to the outlet port (the passage seen by the fluid flow arrows in figs. 1 and 2).

    PNG
    media_image1.png
    1090
    1731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1162
    1986
    media_image2.png
    Greyscale

Humbert differs from claim 1 because it does not teach the specific material used to manufacture the pleated filter material 31.  Therefore, the reference fails to teach “a 
However, the filter assembly 10 is used to filter the air supplied to an internal combustion engine.  Humbert col. 1, ll. 30–35.
Kahlbaugh discloses a filter medium that can be used to filter the intake air of an internal combustion engine.  Kahlbaugh [0018], [0016].  The filter medium is a polymeric membrane because it comprises a porous nonwoven material having fibers made from polyolefin, polyester, polypropylene, and/or nylon 66, among other materials.  Id. at [0023], [0037].  The filter medium is pleatable.  Id. at [0075].  The filter medium is beneficial because it has high strength and excellent filtration properties.  Id. at [0008].  
Additionally, Chi discloses a filter medium that can be used to filter the intake air of an internal combustion engine.  Chi [0001], [0002].  The filter medium comprises a nanoweb layer and a scrim.  Id. at [0005].  The nanoweb layer is a porous polymeric membrane because it is a porous material comprising polymeric fibers manufactured using an electroblowing or meltblowing technique.  Id. at [0017].  The polymers used to manufacture the nanoweb layer include polyolefins (such as polyethylene and polypropylene), polysulfone, polyamide, and polyester.  Id. at [0021].  The filter medium is pleatable.  Id. at [0005].  Chi’s filter medium is beneficial because it has improved efficiency compared to conventional filters.  Id. at [0003], [0004].  
It would have been obvious to use Kahlbaugh’s filter medium or Chi’s filter medium as the filter material used to construct Humbert’s pleated filter material 31 to provide these benefits.  Additionally, the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  
Note that Kahlbaugh’s filter medium and Chi’s filter medium can be used to filter liquids in addition to air and gases.  Kahlbaugh [0002]; Chi [0023].  Therefore, when either filter medium is used with Humbert’s filter assembly 10, the device would be capable of filtering liquid as well as air.
Additionally, it also would have been obvious for Humbert’s filter assembly 10 to filter at least some liquid.  More specifically, Humbert’s filter assembly 10 is used to filter the air intake of an internal combustion engine.  Humbert col. 1, ll. 30–35.  This air often contains water.  See Osendorf [0003], [0086].  Therefore, it would have been obvious for at least some water to pass through Humbert’s filter assembly, because the air being filtered would likely contain water.
Furthermore, as noted above, Humbert’s flange 16 is interpreted as the “first end cap.”  However, it would have been obvious to attach Waibel’s second housing part 2 to the inlet end of Humbert’s filter assembly 10.  Humbert and Waibel are both directed toward filter devices used to filter air supplied to an internal combustion engine.  Humbert, col. 1, ll. 13–24; Waibel, [0004].  Waibel discloses that it is beneficial to provide a second housing part 2 at the intake end of its filter device because this housing part 2 comprises swirl-producing channels 21 which act as a pre-separator for 
Regarding claim 22, the second interpretation of Humbert teaches:
The filter of claim 21, wherein the first fluid flow passage is structured for directing the fluid from the inlet port to the center channel (as seen by the fluid flow arrows in fig. 2), wherein the fluid is directed from the center channel through the first pleat pack positioned in the first region (as seen by the fluid flow arrows in fig. 2), through the second pleat pack positioned in the second region (as seen by the fluid flow arrows in fig. 2), and through the openings via parallel flows to the first side channel and the second side channel, respectively (as seen by the fluid flow arrows in fig. 2), and wherein the second fluid flow passage is structured for directing the fluid from the first side channel and the second side channel to the outlet port (as the fluid from the first and second side channels is directed through the outlet port that forms outlet opening 22, as seen by the fluid flow arrows in fig. 2).

    PNG
    media_image2.png
    1162
    1986
    media_image2.png
    Greyscale

The limitations describing that liquid flows through the filter, fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).  Additionally, the liquid is not a positively recited element of the claim, because it is material worked upon by the apparatus, rather than a structural component of the claimed device.  See MPEP 2115.  Therefore, the limitations describing the manner in which the liquid flows through the device fail to patentably distinguish over the prior art.
Note that Kahlbaugh’s filter medium can be used to filter liquids in addition to air and gases.  Kahlbaugh [0002].  Therefore, when this filter medium is used with Humbert’s filter assembly 10, the device would be capable of filtering liquid as well as air.
Additionally, it would have been obvious for Humbert’s filter assembly 10 to filter at least some liquid, for the reasons stated in the rejection of claim 21 above.

Regarding claim 23
The filter of claim 21, wherein the first fluid flow passage is structured for directing the fluid from the inlet port to the first side channel and the second side channel (as seen by the fluid flow arrows in fig. 2), wherein the fluid is directed from the first side channel and the second side channel through the openings and the first pleat pack positioned in the first region and the second pleat pack positioned in the second region via parallel flows to the center channel (as seen by the fluid flow arrows in fig. 2), and wherein the second flow passage is structured for directing the fluid from the center channel to the outlet port (as the fluid from the first and second side channels is directed through the outlet port that forms outlet opening 22, as seen by the fluid flow arrows in fig. 2).

    PNG
    media_image1.png
    1090
    1731
    media_image1.png
    Greyscale

The limitations describing that liquid flows through the filter, fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).  Additionally, the liquid is not a positively recited element of the claim, because it is material worked upon by the apparatus, See MPEP 2115.  Therefore, the limitations describing the manner in which the liquid flows through the device fail to patentably distinguish over the prior art.
Note that Kahlbaugh’s filter medium can be used to filter liquids in addition to air and gases.  Kahlbaugh [0002].  Therefore, when this filter medium is used with Humbert’s filter assembly 10, the device would be capable of filtering liquid as well as air.
Additionally, it would have been obvious for Humbert’s filter assembly 10 to filter at least some liquid, for the reasons stated in the rejection of claim 21 above.
Claim 24 requires that for the filter of claim 21, the first fluid flow passage is structured for directing the liquid to flow from the first side channel through the first pleat pack positioned in the first region and the second pleat pack positioned in the second region via series flows to the second side channel.  The second fluid flow passage further structured for directing the liquid from the second side channel to the outlet port.
The limitations of claim 24 fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to operate rather than its structure.  MPEP 2114(II).  Additionally, the “liquid” is not a positively recited element of the claim (as the claim is directed to a filter), and therefore, limitations describing the movement of the liquid fail to patentably distinguish over the prior art.  MPEP 2115.  Furthermore, it would have been obvious for the fluid flowing in Humbert’s device to contain at least some water for the reasons stated above.  
It also would have been obvious for at least some of this fluid to flow from the first channel and into the second channel in series through the top filter elements 29, 30 
Regarding claim 25, the first and second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first fluid flow passage is defined by an indented feature it the first end cap (as the first flow passage is formed in the space formed between the outer rim of flange 16, as seen in Humbert, fig. 2)1, the second fluid flow passage is defined by an indented feature in the second end cap (as the flow path in Humbert’s second end cap 19 is formed in the indented feature where it narrows to form opening 22, as seen in fig. 2)2, or both.”
Claim 9 
The terms “ultra-high molecular weight polyethylene” and “high density polyethylene” are not indefinite, even though “ultra-high molecular weight” and “high density” are relative terms.  Rather, ultra-high molecular weight polyethylene and high density polyethylene are known polymers within the art.  See e.g., Frey et al., US 2009/0069470 (“Frey”) [0196]; Kim et al., US 2015/0031780 (“Kim”) [0044].
 The fibers in Kahlbaugh’s filter medium can be manufactured from polymeric materials including polypropylene and nylon 66.  Kahlbaugh [0039].  Nylon 66 and nylon 6, 6 are synonyms.
The fibers in the nanoweb layer of Chi’s filter medium can be manufactured from polymeric materials including polypropylene, polyvinylidene fluoride, and nylon 6, 6.  Chi [0021].
Regarding claim 10, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the side walls of the body are curved or substantially flat (the walls 12, 13, 14, 15 are flat as seen in fig. 1).”
Regarding claim 11, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the plurality of pleat covers comprises a cage defining the center channel that separates the first region and the second region (as the perforated sheets 32, 33 and panels, fig. 2, pts. 34, 35, col. 2, ll. 55–59, form a cage that defines the inner space O which separates the space holding the top filter elements 29, 30, as seen in fig. 2).”
Regarding claim 12, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 11, wherein the cage comprises a structural support member positioned between pleat covers (spacer, fig. 3, pt. 40, col. 3, ll. 2–8) separated by first and second walls of the cage (top and bottom perforated sheets 32, 33 and/or panels 34, 35).”
Regarding claim 13, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 12, wherein the pleat covers of the cage have openings (the perforations in perforated sheets 32, 33, col. 2, ll. 49–55) and wherein the first and second walls of the cage are solid (as the panels 34, 35 are solid, col. 2, ll. 55–59).”
Regarding claim 14, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first end cap is made of a potting end cap (flange, fig. 2, pt. 23, col. 3, ll. 29–34) bonded to a fitting end cap (as the flange 23 is bonded to the side wall 20 and end wall 21 that form a fitting end cap for the filter 10, as seen in fig. 2).”
Response to Arguments
The Applicant argues that Humbert fails to disclose a pleated porous membrane that is polymeric.  Applicant Rem. dated June 22, 2021 (“Applicant Rem.”) 6.  Rather, the reference only discloses pleated or corrugated paper filters, which are used to filter air.  Id.  The Applicant argues that the paper membranes disclosed in Humbert would be unsuitable for filtering liquids.  Id
The Examiner respectfully disagrees.  As noted, Humbert’s pleated filter material 31 is used to filter the air intake for an internal combustion engine.  Humbert col. 1, ll. 30–35.  Kahlbaugh discloses a polymeric filter material that is useful for this purpose.  Kahlbaugh [0016], [0023].  Additionally, Chi disclsoes a filter medium comprising a nanoweb layer manufactured from polymeric fibers.  Chi [0017], [0021].  It would have been obvious to use Kahlbaugh’s filter medium or Chi’s filter medium as the material used for form Humbert’s pleated filter material 31, because this would simply be swapping one known air intake filter material for another.  Kahlbaugh’s filter medium and Chi’s filter medium can be used to filter liquid, in addition to air or gases.  Kahlbaugh [0002]; Chi [0023].  Therefore, when this material is used to manufacture Humbert’s pleated filter material 31, Humbert’s filter assembly 10 would be suitable for filtering liquids.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, in Waibel, the fluid flow passage is formed in one of the swirl-producing channels 21 which is an indention in the endcap formed by first housing part 2.  Waibel, fig. 3, [0035].
        
        2 Additionally, in Waibel, the fluid flow passage in second end cap 1 is formed in the indention where it narrows to form the outlet seen in fig. 1.